     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.777 Page 1 of 8



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   SECURITIES AND EXCHANGE                             Case No.: 20-cv-01864-H-AGS
     COMMISSION,
12
                                        Plaintiff,       ORDER GRANTING MOTION TO
13                                                       INTERVENE AND STAY THE
     v.                                                  ACTION PENDING CRIMINAL
14
     ONGKARUCK SRIPETCH; AMANDA                          PROCEEDINGS
15   FLORES; BREHNEN KNIGHT;
     ANDREW MCALPINE, ASHMIT                             [Doc. No. 49.]
16
     PATEL; MICHAEL WEXLER;
17   DOMINIC WILLIAMS; ADTRON INC.
18   a/k/a STOCKPALOOZA.COM; ATG
     INC.; DOIT, LTD.; DOJI CAPITAL,
19   INC.; KING MUTUAL SOLUTIONS
20   INC.; OPTIMUS PRIME FINANCIAL
     INC.; ORCA BRIDGE; REDLINE
21   INTERNATIONAL; and UAIM
22   CORPORATION,
23                                   Defendants.

24
           On January 6, 2021, the United States of America filed motion to intervene and stay
25
     the proceedings in the above civil action pending resolution of the parallel criminal case –
26
     United States v. Sripetch, 20-cr-160-H. (Doc. No. 49.) The Government represents that
27
     Plaintiff Securities and Exchange Commission takes no position as to the Government’s
28

                                                     1
                                                                                 20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.778 Page 2 of 8



1    motion; Defendant Andrew McAlpine joins the Government’s motion; and Defendants
2    Ongkaruck Sripetch and Amanda Flores do not oppose the Government’s motion. (Id. at
3    2.) On January 13, 2020, Defendant Brehnen Knight filed a response stating that he does
4    not oppose the Government’s motion. (Doc. No. 53.) For the reasons below, the Court
5    grants the United States’ motion to intervene and to stay the pending action pending
6    criminal proceedings.
7                                       BACKGROUND
8    I.    The Present Civil Action
9          On September 21, 2020, Plaintiff SEC initiated the present civil action against
10   Defendants Ongkaruck Sripetch, Amanda Flores, Brehnen Knight, Andrew McAlpine,
11   Ashmit Patel, Michael Wexler, and Dominic Williams (“the Individual Defendants”) and
12   against Defendants Adtron Inc. aka Stockpalooza.com, ATG Inc., DOIT Ltd., Doji Capital,
13   Inc., King Mutual Solutions Inc., Optimus Prime Financial Inc., Orca Bridge, Redline
14   International, and UAIM Corporation (“the Entity Defendants”). The SEC alleges that,
15   from at least August 2013 through at least February 2019, the Defendants worked as a
16   network to engage in stock “scalping” schemes to manipulate the common stock of at least
17   20 companies. “Scalping” is “a known practice whereby the owner of shares of a security
18   recommends that security for investment and then immediately sells it at a profit upon the
19   rise in the market price which follows the recommendation.” SEC v. Abellan, 674 F. Supp.
20   2d 1213, 1219 (W.D. Wash. 2009); see Lowe v. SEC, 472 U.S. 181, 224 (1985) (White, J.,
21   concurrence) (describing “scalping” as where “a person associated with an advisory service
22   ‘purchas[es] shares of a security for his own account shortly before recommending that
23   security for long-term investment and then immediately sell[s] the shares at a profit upon
24   the rise in the market price following the recommendation.’” (quoting SEC v. Capital Gains
25   Research Bureau, Inc., 375 U.S. 180, 181 (1963))).
26
27
28

                                                 2
                                                                               20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.779 Page 3 of 8



1           In each of the alleged schemes, a subset of the Defendants would begin by obtaining
2    stock in a certain microcap company that is thinly traded, 1 and they would usually hold
3    that stock in the name of one of the Entity Defendants. (Doc. No. 1, Compl. ¶¶ 31-32; Doc.
4    No. 6-1 at 2.) Next, some of the Defendants would promote the company at issue. (Id.)
5    In most instances, a Defendant or Defendants paid an intermediary entity, which then wired
6    the funds, minus a commission, to third-party promoters who would run promotional
7    campaigns for the stock. (Id.) In some instances, Defendant Adtron – a company owned
8    and controlled by Defendant Sripetch – would also conduct a promotional campaign. (Id.)
9    Then, shortly after the beginning of the promotional campaign, Defendants would sell, or
10   “dump,” the relevant stock at inflated prices caused by the promotions. (Id.) Some of the
11   stock allegedly involved in these schemes were VMS Rehab Systems, Inc. (“VMS”) and
12   Argues Worldwide Inc. (“ARGW”). (Doc. No. 1, Compl ¶¶ 6-7, 38, 69-99, 113-31.)
13   Plaintiff SEC asserts that these practices mislead the public and constitute illegal
14   “scalping” that violates certain anti-fraud provisions of the federal securities laws. (Doc.
15   No. 6-1 at 2; Doc. No. 1, Compl. ¶ 33.)
16          On September 21, 2020, Plaintiff SEC filed a complaint against Defendants Sripetch,
17   Flores, Knight, McAlpine, Patel, Wexler, Williams, Adtron, ATG, DOIT, Doji, King
18   Mutual, Optimus Prime, Orca Bridge, Redline, and UAIM, alleging various claims for:
19   violations of Sections 9(a) and 10(b) of the Exchange Act; violations of Sections 5(a), 5(c),
20   and 17(a) of the Securities Act; violations of Rule 10b-5; and aiding and abetting violations
21   of those provisions. (Doc. No. 1.) On September 22, 2020, Plaintiff SEC filed an ex parte
22   motion for a temporary restraining order against Defendants Sripetch, Knight, Patel, and
23   Flores. (Doc. No. 6.) On September 22, 2020, the Court granted Plaintiff’s motion and
24   entered the requested TRO. (Doc. No. 12.)
25
26
27   1
            “Microcap stocks are defined based on the market capitalization of the issuer; these stocks tend to
28   have a share price of less than one cent.” SEC v. Alpine Sec. Corp., 354 F. Supp. 3d 396, 406 (S.D.N.Y.
     2018).

                                                         3
                                                                                             20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.780 Page 4 of 8



1           On October 5, 2020, the Court held an order to show cause hearing. At the hearing,
2    the Court temporarily granted the SEC’s motion for a preliminary injunction, and the Court
3    converted the September 22, 2020 TRO into a preliminary injunction. 2 (Doc. No. 17.)
4           On November 2, 2020, the Court issued an order granting the SEC’s motion for a
5    preliminary injunction and granting the parties’ joint request for an order modifying the
6    preliminary injunction, and the Court issued the preliminary injunction as to Defendants
7    Sripetch, Patel, and Flores. (Doc. Nos. 28, 29.) By the present motion, the United States
8    of America moves: (1) to intervene in the present action; and (2) to stay the present civil
9    action pending resolution of the criminal case United States v. Sripetch, 20-cr-160-H.
10   (Doc. No. 49 at 1-2.)
11   II.    The Criminal Action
12          On January 8, 2020, the United States of America filed an indictment against
13   Defendants Sripetch, Wexler, Patel, and McAlpine. United States v. Sripetch, 20-cr-160-
14   H, Docket No. 1 (S.D. Cal., filed Jan. 8, 2020). In the indictment, Defendants are charged
15   with conspiracy to commit securities fraud in violation of 18 U.S.C. § 371 and securities
16   fraud in violation of 15 U.S.C. §§ 78j(b) and 78ff and 17 C.F.R. § 240.10b-5. Id.
17   Defendant Sripetch is also charged with three counts of manipulative trading in violation
18   of 15 U.S.C. §§ 78i(a)(1) and 78ff. Id. These charges are based on allegations that
19   Defendants Sripetch, Wexler, and McAlpine conspired to engage in a pump-and-dump
20   stock scheme as to VMS stock and allegations that Defendant Sripetch, Wexler, and
21   McAlpine conspired to engage in a pump-and-dump stock scheme as to ARGW stock. Id.
22   This criminal case is currently pending before this Court.
23   ///
24   ///
25
26   2
             In its motion for a TRO, the SEC requested an asset freeze as to Defendant Knight in the amount
     of $687,032.27 and an accounting. (Doc. No. 6 at 1.) The Court granted this request and included that
27   specific relief in the TRO. (Doc. No. 12.) At the October 5, 2020 order to show cause hearing, the SEC
28   requested that the asset freeze be lifted as to Defendant Knight. (Doc. No. 17.) The Court granted the
     SEC’s request and lifted the asset freeze as to Knight. (Id.)

                                                       4
                                                                                          20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.781 Page 5 of 8



1                                            DISCUSSION
2    I.    The Government’s Motion to Intervene
3          Federal Rule of Civil Procedure 24(b)(1)(B) provides: “On timely motion, the court
4    may permit anyone to intervene who: . . . has a claim or defense that shares with the main
5    action a common question of law or fact.” The Ninth Circuit has held that a district court
6    may grant permissive intervention where the party seeking intervention “'shows (1)
7    independent grounds for jurisdiction; (2) the motion is timely; and (3) the applicant’s claim
8    or defense, and the main action, have a question of law or a question of fact in common.’”
9    Perry v. Proposition 8 Official Proponents, 587 F.3d 947, 955 (9th Cir. 2009) (quoting Nw.
10   Forest Resource Council v. Glickman, 82 F.3d 825, 839 (9th Cir. 1996)). In addition, Rule
11   24(b)(3) “requires that the court ‘consider whether the intervention will unduly delay or
12   prejudice the adjudication of the original parties’ rights.’” Id. (quoting Fed. R. Civ. P.
13   24(b)(3)).
14         The United States has satisfied the three requirements above. First, no independent
15   ground for jurisdiction is needed as the United States does seek to litigate a claim in this
16   action; rather, the United States is only seeking to intervene in the action for the limited
17   purpose of moving for a stay. See Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470,
18   473 (9th Cir. 1992) (“[A]n independent jurisdictional basis is not required because
19   intervenors do not seek to litigate a claim on the merits.”). Second, the motion is timely
20   because the civil action is still in the pleading stage with the parties having engaged in
21   little, if any, discovery, and a trial schedule has not yet been set. Third, the civil action and
22   the criminal action involve common questions of law and fact as all of the defendants in
23   the criminal action are named defendants in the civil action, and the two actions involve
24   overlapping allegations of securities fraud based on some of the same pump-and-dump
25   schemes, specifically the alleged schemes involving VMS Rehab and ARGW stocks.
26   (Compare Doc. No.1, Compl. with United States v. Sripetch, 20-cr-160-H, Docket No. 1
27   (S.D. Cal., filed Jan. 8, 2020).)
28

                                                     5
                                                                                     20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.782 Page 6 of 8



1          The Court concludes, in its discretion, that the United States may intervene in this
2    civil action to seek a stay to avoid prejudice in the criminal action. See SEC v. Giguiere,
3    No. 18CV1530-WQH-JLB, 2018 WL 9516048, at *2 (S.D. Cal. Oct. 24, 2018) (“Courts
4    have allowed the United States government to intervene in a civil case for the purpose of
5    moving to stay discovery and other proceedings until the resolution of a related criminal
6    case.”); SEC v. Mazzo, No. SACV121327DOCANX, 2013 WL 12172132, at *1 (C.D. Cal.
7    Sept. 3, 2013) (“The U.S. Attorney’s ability to intervene is well established when there are
8    parallel criminal and civil proceedings that involve common questions of law and fact.”).
9    As such, the Court grants permissive intervention to the United States for the limited
10   purpose of seeking a stay of the civil action.
11   II.   The Government’s Motion to Stay
12         A district court has “broad discretion to stay proceedings as an incident to its power
13   to control its own docket.” Clinton v. Jones, 520 U.S. 681, 706 (1997) (citing Landis v. N.
14   Am. Co., 299 U.S. 248, 254 (1936)). “The Constitution does not ordinarily require a stay
15   of civil proceedings pending the outcome of criminal proceedings.” Keating v. Office of
16   Thrift Supervision, 45 F.3d 322, 324 (9th Cir. 1995). “Nevertheless, a court may decide in
17   its discretion to stay civil proceedings . . . when the interests of justice seem[] to require
18   such action.” Id. (internal quotation marks omitted).
19         “The decision whether to stay civil proceedings in the face of a parallel criminal
20   proceeding should be made ‘in light of the particular circumstances and competing interests
21   involved in the case.’” Id. A court “should generally consider the following factors:”
22         (1) the interest of the plaintiffs in proceeding expeditiously with this litigation
           or any particular aspect of it, and the potential prejudice to plaintiffs of a
23
           delay; (2) the burden which any particular aspect of the proceedings may
24         impose on defendants; (3) the convenience of the court in the management of
           its cases, and the efficient use of judicial resources; (4) the interests of persons
25
           not parties to the civil litigation; and (5) the interest of the public in the
26         pending civil and criminal litigation.
27
28

                                                      6
                                                                                     20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.783 Page 7 of 8



1    Keating v. Office of Thrift Supervision, 45 F.3d 322, 324–25 (9th Cir. 1995); see Blue
2    Cross & Blue Shield of Alabama v. Unity Outpatient Surgery Ctr., Inc., 490 F.3d 718, 724
3    (9th Cir. 2007).
4          “‘A stay should not be granted unless it appears likely the other proceedings will be
5    concluded within a reasonable time.’ Generally, stays should not be indefinite in nature.”
6    Dependable Highway Exp., Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir.
7    2007) (citations omitted). “The proponent of a stay bears the burden of establishing its
8    need.” Clinton, 520 U.S. at 708.
9          The United States argues that a stay of the civil action pending resolution of the
10   criminal action is appropriate for several reasons. First, the United States argues that the
11   efficient use of judicial resources supports a stay of the civil action. (Doc. No. 49 at 8-10
12   (citing SEC v. Nicholas, 569 F. Supp. 2d 1065, 1070 (C.D. Cal. 2008) (“[T]he civil and
13   criminal cases are inextricably intertwined and cannot reasonably proceed independent of
14   each other. The SEC complaint and criminal indictment concern a number of identical
15   [allegations]. . . Given the high degree of overlap and interrelatedness of the cases, dual
16   litigation does not serve the interests of efficiency or judicial economy. . . . Finally,
17   collateral estoppel in the criminal case may expedite the resolution of the civil case.”)).)
18   Second, the United States argues that a stay is necessary to prevent the potential prejudice
19   that could occur if discovery in the civil action is used to circumvent the more limited scope
20   of discovery in the criminal action. (Doc. No. 49 at 11 (citing SEC v. Chestman, 861 F.2d
21   49, 50 (2d Cir. 1988) (“‘The government ha[s] a discernible interest in intervening in order
22   to prevent discovery in the civil case from being used to circumvent the more limited scope
23   of discovery in the criminal matter.”).) Third, the United States argues that a stay is
24   appropriate to prevent one-sided discovery in the civil action due to the invocation of Fifth
25   Amendment rights. (Doc. No. 49 at 8, 10 (citing Nicholas, 569 F. Supp. 2d at 1070 (“The
26   specter of parties and witnesses invoking their Fifth Amendment rights would render civil
27   discovery largely one-sided; the SEC would produce scores of documents and witness
28   testimony only to be precluded from gathering reciprocal discovery from the

                                                   7
                                                                                   20-cv-01864-H-AGS
     Case 3:20-cv-01864-H-AGS Document 54 Filed 01/19/21 PageID.784 Page 8 of 8



1    Defendants.”)).) See also Giguiere, 2018 WL 9516048, at *3 (“The claims of Fifth
2    Amendment rights made by parties and witnesses in this civil case will render civil
3    discovery complicated, costly, and one-sided.”).
4          After considering the relevant factors and the United States’ arguments, the Court,
5    exercising its sound discretion, grants the United States’ request for a stay of the civil
6    action. See, e.g., Giguiere, 2018 WL 9516048, at *3. Nevertheless, the Court declines to
7    stay the action pending resolution of the criminal case as that would be a stay of indefinite
8    duration. Cf. Dependable Highway, 498 F.3d at 1066 (“Generally, stays should not be
9    indefinite in nature.”). Rather, the Court grants a six-month stay of the action without
10   prejudice to the United States seeking a further stay of the action.
11                                         CONCLUSION
12         For the reasons above, the Court grants the United States’ motion to intervene in the
13   action for the limited purposes of moving for a stay. In addition, the Court grants the
14   United States’ motion to stay. The Court stays the action pending the criminal case United
15   States v. Sripetch, 20-cr-160-H, for six months from the date this order is filed. The stay
16   is without prejudice to the United States requesting a further stay of the action.
17         IT IS SO ORDERED.
18   DATED: January 19, 2021
19
                                                   MARILYN L. HUFF, District Judge
20                                                 UNITED STATES DISTRICT COURT
21
22
23
24
25
26
27
28

                                                   8
                                                                                  20-cv-01864-H-AGS
